ACCEPTED
                                                                                          03-14-00515-CV
                                                                                                  5514359
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                      6/2/2015 3:39:35 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                   03-14-00515-CV

                          IN THE COURT OF APPEALS                        FILED IN
                      FOR THE THIRD DISTRICT OF TEXAS             3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                                  AT AUSTIN
                                                                  6/2/2015 3:39:35 PM
                                                                    JEFFREY D. KYLE
                                                                          Clerk
Salvatore Magaraci and Estate
Protection Planning Corporation                                    APPELLANTS

v.

EDUARDO S. ESPINOSA, IN HIS CAPACITY AS
RECEIVER OF RETIREMENT VALUE, LLC                                  APPELLEE


           Appeal from 419th Judicial District Court of Travis County, Texas
                         (Hon. Gisela D. Triana, Presiding)


                  APPELLEE’S UNOPPOSED THIRD MOTION
                     TO EXTEND TIME TO FILE BRIEF


                                        John W. Thomas
                                        State Bar No. 19856425
                                        George, Brothers, Kincaid
                                        & Horton, L.L.P
                                        114 W Seventh, Suite 1100
                                        Austin, TX 78701-3015
                                        Telephone: (512) 495-1400
                                        Facsimile: (512) 499-0094
                                        jthomas@gbkh.com

                                        ATTORNEYS FOR APPELLEE
                                        EDUARDO S. ESPINOSA, IN HIS
                                        CAPACITY AS RECEIVER
                                        OF RETIREMENT VALUE, LLC




                                                                                      1
         COMES NOW, Appellee, Eduardo S. Espinosa, in his Capacity as Receiver of

Retirement Value, LLC, and request the Court to extend the time to file Appellee’s Brief.

Time to File Brief in accordance with Tex. R. App. P. 10.5(b) and Tex. R. App. P.

38.6(d).

                                     A. Introduction

         1.    Appellant filed its brief on March 27, 2015.

         2.    Appellee’s brief is due on June 29, 2015.

         3.    Texas Rule of Appellate Procedure Rule 38.6(b) states that the appellee's

brief must be filed within 30 days after the date the appellant's brief was filed. Appellee

now asks the Court to grant its motion to extend time for thirty days to file appellee’s

brief.

                               B. Arguments & Authorities

         4.    The Court may extend the time for filing a brief under Texas Rule of

Appellate Procedure 38.6(d).

         5.    Appellee seeks an extension in this case because Appellee is working on

two appellate briefs in separate appeals, and counsel for Appellee has a vacation trip

scheduled out of the country during the next couple weeks.

         6.    Counsel for Appellant does not oppose this motion and has agreed to the

extension sought.

         7.    There has been one previous extension granted regarding the filing of

Appellee’s brief. The brief is well underway, and there should be no need for further

extensions.

                                                                                         2
       8.     Appellants had approximately seven months in which to file their brief

from the date they filed their notice of appeal.

                                            C. Prayer

       9.     For these reasons, Appellee Eduardo S. Espinosa, in his Capacity as

Receiver of Retirement Value, LLC asks the Court to grant an extension of time to file

the appellee’s brief until July 29, 2015.

                                             Respectfully submitted,


                                             /s/ John W. Thomas
                                             John W. Thomas
                                             State Bar No. 19856425
                                             George & Brothers, L.L.P
                                             114 W Seventh, Suite 1100
                                             Austin, TX 78701-3015
                                             Telephone: (512) 495-1400
                                             Facsimile: (512) 499-0094
                                             jthomas@gbkh.com

                                             ATTORNEYS FOR APPELLEE
                                             EDUARDO S. ESPINOSA, IN HIS
                                             CAPACITY AS RECEIVER OF
                                             RETIREMENT VALUE, LLC



                          CERTIFICATE OF CONFERENCE

       The undersigned has conferred with counsel for Appellant about the merits of the
motion and counsel for Appellant has agreed to the extension of time to file Appellee’s
Brief.




                                                                                          3
                            CERTIFICATE OF SERVICE

      A copy of the foregoing pleading was served upon the following listed counsel in
the manner listed below, and by the Court’s electronic service on this 2nd day of June,
2015. Subject to further notice, the electronic transmission will be reported as complete
upon electronic receipt by the court.

      Timothy A. Hootman
      2402 Pease St.
      Houston, TX 77003
      (713) 247-9548
      (713) 583-9523 fax
      thootman@yahoo.com




                                            /s/ John W. Thomas
                                            John W. Thomas




                                                                                       4